DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains two paragraphs and exceed 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 objected to because of the following informalities: 2nd line below the formula (I), “making up a heterocyclic” should be “making up the heterocyclic”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
Claim(s) 1-2, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turan et al (Synthesis, characterization and application of a chelating resin for solid phase extraction of some trace metal ions from water, sediment and tea samples, Reactive & Functional polymers 72 (2012) 722-728).
Turan teaches a separating medium contains a glass wool and chelating resin. The glass wool reads on silica monolith, the chelating resin contains constituent unit derived form 
    PNG
    media_image1.png
    168
    86
    media_image1.png
    Greyscale
(sections 2.2-2.6) .
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinirlioglu et al (Novel membranes based on poly(5-(methacrylamido)tetrazole) and .
Sinirlioglu teaches an exchange membrane contains a sulfonated polysulfone and poly(5-(methacrylamido)tetrazole). The sulfonated polysulfone reads on a support. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WENWEN CAI/
Primary Examiner, Art Unit 1763